DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the obtained dispersed printing fluid” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein dispersed printing fluid is obtained downstream the nozzle outlet by pumping fluid through the nozzle. However, to Examiner’s understanding, the dispersed printing fluid is obtained downstream of the member by pumping the printing fluid through the plurality of holes in the member, not by the nozzle itself. Further, claims 10 and 15 seem to conflate the plurality of holes of the member with the outlet of the nozzle when it recites that the printing fluid is “pumped through the holes of the nozzle to reach the outlet coupling.” Clarification is required. 
Because all other claims depend from claims 1, 10 and 15, those claims are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day et al. (5,942,095) in view of Gershon et al. (5,296,137).

 	Regarding claims 1, 2 10 and 15, Day teaches a printing system and method to be fluidly connected to a printing fluid supply, the printing system comprising 
a fluid interconnect mechanism (fig. 4, item 22/35/20/100/200/55) to be fluidly connected, on a first side to a pump (fig. 4, note pump connected to tank 55) associated to the a fluid supply (fig. 4, item 55) and, on a second side, to an intermediate tank (fig 4, item 22) within the a printing system (see fig. 4); and
a nozzle (fig. 1, item 107/313a) in the fluid interconnect mechanism, the nozzle comprising a nozzle inlet (1, item 107) and nozzle outlet (fig. 1, item 313a), the nozzle outlet being covered by a member (fig. 1, item 311a) comprising a plurality of holes (see fig. 1, note that screen 311a has a plurality of holes), wherein passing the fluid through the nozzle causes dispersed printing fluid to be obtained downstream the nozzle outlet (see 112 rejection);
transferring the obtained dispersed printing fluid to an element of the printing system (see fig. 4, Note that the purified wash fluid that has passed through nozzle and member at 300 is eventually transferred back to head 20). 
Day does not explicitly teach pumping fluid through the device. Gershon teaches a similar separator to Day that has fluid pumped through it (Gershon, see figs. 1-9, Note that a pump is necessarily required to operate the separator disclosed). It would have been obvious to use a pump to move fluid through the separator disclosed by Day, as disclosed by Gershon, because pumps were well known fluid-movement mechanisms at the time of invention, and thus using one in Day’s device would amount to a simple combination of prior art teachings. 

Regarding claims 16 and 17, Day in view of Gershon teaches wherein pumping the printing fluid through the nozzle creates turbulence in a flow of printing fluid upstream from the nozzle 

Regarding claims 3 and 18, Day in view of Gershon teaches the method and system of claims 1 and 10, wherein the element is a printhead structures to print with the printing fluid at the reduced concentration of solid content. Matsumoto teaches supply of toner from a large-batch container to a printhead developer to apply a toner to a developing drum (Day, see fig. 4, Note that the fluid is transferred to head 20).

Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Gershon as applied to claims 1, 10 and 15, respectively, and further in view of Teshima (2004/0048183).

Regarding claims 9, 19 and 20, Day in view of Gershon teaches the method, system and fluid interconnects according to claims 1, 10 and 15, respectively. Day in view of Gershon does not teach wherein the holes have a diameter between 300 microns and 700 microns. Teshima teaches this (Teshima, [0036]). It would have been obvious to one of ordinary skill in the art at the time of invention to use holes with diameters of the sizes disclosed by Teshima, in the device disclosed by Day in view of Gershon because doing so would amount to the simple substitution of one known whole diameter range for another to obtain predictable results.  

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Gershon as applied to claims 1 and 10, respectively, and further in view of Uz et al. (2007/0181156).
 	Regarding claims 4, 5 and 11, Day in view of Gershon teaches the method and system of claims 1 and 10, respectively. Day in view of Gershon does not teach a nozzle clogging detector wherein the detector is to determine if the nozzle is clogged in view of the pressure of fluid within the fluid interconnect mechanism. Uz teaches a clogging detector that determines if a filter is clogged “in view of” a pressure of fluid in the region of the filter (Uz, [0025], Note that the pressure near the filter effects the amount of current drawn by the pump, and the detection is based on the current drawn by the pump, so the detection is made “in view of” the pressure at the filter). It would have been obvious to one of ordinary skill in the art at the time of invention to use a pump-monitoring technique for detecting a clogged filter/nozzle, as disclosed by Uz, in the device disclosed by Day in view of Gershon because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results. 
 	Regarding claim 12, Day in view of Gershon teaches the system of claim 10. Day in view of Gershon does not teach a nozzle clogging detector wherein the detector is to determine if the nozzle is clogged in view of a stroke period of the pump. Uz teaches a clogging detector that determines if a filter is clogged “in view of” a pressure of fluid in the region of the filter (Uz, [0025], Note that the pressure near the filter effects the amount of current drawn by the pump, and the detection is based on the current drawn by the pump, so the detection is made “in view of” the pressure at the filter). It would have been obvious to one of ordinary skill in the art at the time of invention to use a pump-monitoring technique for detecting a clogged filter/nozzle, as disclosed by Uz, in the device disclosed by Day in view of Gershon because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results. 

Claims 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Day in view of Gershon in view of Boyd et al. (2011/0168615).
 	Regarding claims 6-8 and 13, Day in view of Gershon teaches the method and system of claims 1 and 10, respectively. Day in view of Gershon does not teach an unclogging mechanism wherein the fluid interconnect mechanism comprises comprising an unclogging port coupled to the fluid interconnect mechanism and wherein the unclogging mechanism comprises an air supply to inject an air burst through the unclogging port. Boyd teaches a granular media supply path mechanism with an air supply mechanism to inject an air burst through an unclogging port to unclog the supply path when a controller determines the presence of a clog (Boyd, [0073]). It would have been obvious to add the unclogging port disclosed by Boyd to the fluid interconnect mechanism disclosed by Day in view of Gershon because doing so would allow for the unclogging of Day in view of Gershon’s fluid interconnect system, which was also used to supply granular media, thereby ensuring continued supply of the toner mixture to the element within the printing system and preventing system malfunction.   	Regarding claim 14, Day in view of Gershon and Boyd teaches the system of claim 13 wherein the unclogging mechanism is to inject the air burst upon receipt of an unclogging trigger signal from a controller (Boyd, [0073]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853